                                                                                     DOC HO
                                          APPENDIX OF FORMS TO FEDERAL r'i,/rll                  ED
                                          RULES OF APPELLATE PROCEDUR~PR -L;                 ~ii 2. \
                                                                                              \():
                                               FORM I.           I. I _, _ _ '
                               NOTICE OF APPEAL TO A COURT OF APPEALS   .~\ ~ \
                            FROM A JUDGMENT OR ORDER OF A DISTRICT COURT

                           United States District Court for the Western District of Wisconsin


                                                                      File Number       ILl - CV -            0 '3Y L.!Ji1.'C
                          Plaintiff(s),
                                                                                 Notice of Appeal
                  v.



f\~t~   cS-t~)/j~:        Defendant( s)


         Notice is hereby given that (here name all parties taking the appeal) (plaintiffs) (defendants) in the
         above named case, * hereby appeal to the United States Court of Appeals for the
             27~                   Circuit (from the fmal judgment) (from an order (describing it» entered
         in this action on the  :3l-day of     "7              ,PO!?

                                                                    (s)      1<@0,'''
                                                                    Attor~ey for
                                                                                            G.   0 ((     k e.
                                                                                                          ~
                                                                     Address:    9,:)(')   pod    $ flfCOil     1\(f   A
         *   See Rule 3(c) for permissible ways of identifying appellants.      Gree t\.         13 Lf,Y 0.Jr.

             A   R ~fI\   5   T u1! e.-Sk;
                                                                                                         5'1363


0J'~~,eJ'P0-r-ter-
,fv-' ~                cJtjlJ
Juo/r:               1kf C\cw-
